86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.D. Johnson WILLIS, Plaintiff-Appellant,v.TOWN of Trenton, North Carolina;  Joffree T. Leggett,Individually and as Town Mayor;  Charles C. Jones,Individually and as Member of Town Council;  Edward Eubanks,Individually and as Member of Town Council;  Williard OdellLewis, Individually and as Member of Town Council;  AnnBrock, Individually and as former Member of Town Council;Edward Parker, Individually and as former Member of TownCouncil;  Clifton Mills, Sr., Individually as former Memberof Town Council;  Bob D. Henderson, Individually and asformer Member of Town Council;  James R. Franck,Individually and as former Town Mayor;  Sheri M. Davenport,Individually and as former Town Counsel;  Carol M. Hood,Personal Representative of the Estate of James R. Hood;George W. Davenport, Individually and as former town Mayor;James Bloodworth, Individually And as Town Employee;  C.Glenn Spivey, Individually and as Town Clerk and theirsuccessors and agents, Defendants-Appellees.
No. 95-2738.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 23, 1996.Decided:  May 21, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Greenville.   Malcolm J. Howard, District Judge.  (CA-94-166-4-H)
D. Johnson Willis, Appellant Pro Se.  Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, NC;  Dal Floyd Wooten, III, Kinston, NC, for Appellees.
E.D.N.C.
AFFIRMED AS MODIFIED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil rights complaint alleging an equal protection violation in his community's provision of trash removal services.   We have reviewed the record and the district court's opinion adopting the magistrate judge's recommendation and find no reversible error.   Willis v. Town of Trenton, No. CA-94-166-4-H (E.D.N.C. Sept. 12, 1995).   We modify the order, however, to reflect dismissal of the action without prejudice so that Appellant may have the opportunity to particularize his complaint and specify the proper defendants.  28 U.S.C. § 2106 (1988);  see Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978).


2
We deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED